               Case 1:21-cr-00014-SAG Document 16 Filed 04/27/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                     *

          v.                                 *

MATHEW J. PALMER                             *        Case No.: 21-CR-00014

          Defendant.                         *


*              *          *      *       *        *         *          *      *      *

        DEFENDANT'S MOTION TO SEAL SENTENCING MEMORANDUM

                    Now comes the Defendant, Mathew J. Palmer, through his counsel, David

B. Irwin, and Kramon & Graham, P.A., and hereby respectfully requests that this Court

seal the Sentencing Memorandum and accompany Exhibits being filed today, April 27,

2021, for the reason, among others, that the Sentencing Memorandum contains

information from the Pre-Sentence Report in this case.



April 27, 2021                               Respectfully submitted,

                                             /s/ David B . Irwin
                                             David B. Irwin
                                             Federal Bar No.: 01933
                                             Kramon & Graham, P.A.
                                             One South Street, Suite 2600
                                             Baltimore, MD 21202
                                             Tel: (410) 752-6030
                                             Fax: (410) 539-1269
                                             dirwin@kg-law.com

                                             Attorneys for Defendant Mathew J. Palmer




20327/0/03647318.DOCXv1
